      Case: 4:19-cr-00279-RWS Doc. #: 1 Filed: 04/09/19 Page: 1 of 3 PageID #: 1

                                                                                          'f~lED

                                 UNITED STATES DISTRICT COURT                        APR - 9 2019
                                 EASTERN DISTRICT OF MISSOuRI                       U.S. DISTRICT COURT
                                       EASTERN DIVISION                           EASTERN DISTRICT OF MO
                                                                                          ST. LOUIS

     UNITED STATES OF AMERICA                      )
                                                   )
                         v.                        )
                                                   )
     MARIA TERRY,                                  )         4: 19CR00279 RWS
                                                   )
                                                                                                           J
                      Defendant.                   )


                                            INFORMATION

    The United States Attorney charges that:
                                                   '
                                            INTRODUCTION

           1.      On or about November 7, 2018, defendant MARIA TERRY, using the Twitter

    user account "@VVunderVVoman," posted on Twitterthe following "Tweet" or message:

1   "@PPact DV Terror~I'm gonna blow Up ALL YOUR FACILITIES AND CUT THE EYES

    OUT OF YOUR DOULAS."
                                                                   \
           2.      The Tweet was viewable to the public on Twitter and was directed at the user

    account "@PPact," which is an account operated by the Planned Parenthood Action Fund.
                                       \_



           3.      Planned Parenthood is a nationwide healthcare provider that provides

    reproductive health. services, among other health services, to patients. .

           4.      Paragraphs 1through3 are hereby incorporated by reference into each and every

    count set forth below.




                                                       1
  Case: 4:19-cr-00279-RWS Doc. #: 1 Filed: 04/09/19 Page: 2 of 3 PageID #: 2



                                            COUNT I
                             (Freedom of Access to Clinic Entrances)

       On or about November 7, 2018, within the Eastern District of Missouri, the defendant,

                                        MARIA TERRY,

by threat of force, intentionally intimidated and interfered with, arid attempted to intimidate and

interfere with, another person associated with Planned Parenthood, because that person was or

had been, and in order to intimidate that person and any other person from, obtaining and

providing reproductive health services, in violation of Title 18, United States Code, § 248(a)(l).


                                            COUNT IT
                   (Interstate Communications with Intent to Threaten Injury)

       On or about November 7, 2018, within the Eastern District of Missouri, the defendant,

                                        MARIA TERRY,

knowingly transmitted in interstate commerce, the above-described message, which contained a

threat to injure employees of Planned Parenthood, With the intent to make a threat and with the

knowledge that the communication would be viewed as a threat, in violation of Title 18, United
                             "
States Code,§ 875(c).



                                                      JEFFREY B. JENSEN
                                                      United States Attorney




                                                 2
           Case: 4:19-cr-00279-RWS Doc. #: 1 Filed: 04/09/19 Page: 3 of 3 PageID #: 3

UNITED STATES OF AMERICA                        )
EASTERN DIVISION                                )
EASTERN DISTRICT OF MISSOURI                    )


     I, Jennifer A. Winfield, Assistant United States Attorney for the Eastern District of Missouri, being duly

sworn, do say that the foregoing information is true as I verily believe.




      Subscribed and sworn to before me    this3 r'c:f... day of April 2019.
                                                             (~·~·"
                                                                 0        ~·
                                                                           . ·,
                                                                               ' ·.
                                                                                      -


                                           CLERK, U.S. DISTRICT COlffi.T
                                                                   • I




                                                                     .J




                                                                                          I
